Name: Commission Regulation (EEC) No 2324/88 of 26 July 1988 amending Regulation (EEC) No 1432/88 laying down detailed rules for applying to co-responsibility levy in the cereals sector
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  trade policy;  industrial structures and policy;  agricultural structures and production;  trade
 Date Published: nan

 27. 7 . 88 Official Journal of the European Communities No L 202/39 COMMISSION REGULATION (EEC) No 2324 / 88 of 26 July 1988 amending Regulation (EEC) No 1432 / 88 laying down detailed rules for applying to co-responsibility levy in the cereals sector co-responsibility levy to apply to cereals which a producer processes directly with a view to the sale of the products obtained; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals ( J ), as last amended by Regulation (EEC) No 2221 / 88 ( 2 ), and in particular Articles 4 ( 5 ) and 4b (5 ) thereof, Whereas , in its judgment of 29 June 1988 in Case 300 / 86 , the Court of Justice of the European Communities declared invalid the second subparagraph of Article 1 ( 2 ) of Commission Regulation (EEC) No 2040 / 86 of 30 June 1986 laying down detailed rules for the application of the co-responsibility levy in the cereals sector ( 3 ), as last amended by Regulation (EEC) No 2546 / 87 ( 4 ), as declared invalid by Commission Regulation (EEC) No 2572 / 86 ( s ) since that provision treats differently the first-stage processing of cereals for utilization on the farm depending on whether it is carried out directly by the producer or by a third party on behalf of the latter ; whereas , in accordance with the abovementioned provision , only first-stage processing operations carried out directly by the producer are exempt from the co-responsibility levy; Whereas the same difference in treatment arises in Commission Regulation (EEC) No 1432 / 88 ( 6 ), which replaces Regulation (EEC) No 2040 / 86 from 1 July 1988 ; whereas equality of treatment of operators should therefore be re-established by exempting from the co-responsibility levy producers who have first-stage processing operations carried out by a third party with a view to the subsequent use of the processed product on their holdings ; Whereas , moreover , in view of the objectives of the co-responsibility levy arrangements , namely to limit the formation of structural surpluses on the market by taxing cereals when they are first placed on the market , the said levy should also be applied to cereals when they are first placed on the market in the form of a processed product ; whereas , to that end and with a view to eliminating any discrimination between operators , provision should be made for the Article 1 Regulation (EEC) No 1432 / 88 is hereby amended as follows : 1 . Article 1 (2 ) is replaced by the following : '2 . For the purposes of this Regulation , "placing on the market" means sales ( including barter operations) by producers of the products referred to in paragraph 1 either as such or in the form of processed products , with the exception of crushed maize ears harvested with a view to their ensilage on an agricultural holding, to collection , trading and processing undertakings , to other producers and to the intervention agency . The acceptance by a producer of a warrant of entitlement for his cereals to a recognized storage depot in the framework of a forward transaction (London Grain Futures Market ) shall be treated as placing on the market .'. 2 . The second indent of the first subparagraph of Article 2 ( 1 ) is deleted . 3 . The first subparagraph of Article 4 ( 1 ) is replaced by the following: ' 1 . The levies referred to in Article 1 ( 1 ) shall be collected by the purchasers . However , the levies should be payable by the producers in the case of sales of the products referred to in Article 1 (2 ), in the case of a consignment of cereals by a producer to anotherMember State , of export of cereals by a producer to a third country , or of delivery by a producer to recognized storage depots in the framework of a forward transaction .'. ( ») OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 197 , 26 . 7 . 1988 , p. 16 . ( 3 ) OJ No L 173 , 1 . 7 . 1986 , p . 65 . ( 4 ) OJ No L 242 , 26 . 8 . 1987 , p . 18 . ( 5 ) OJ No L 229 , 15 . 8 . 1986 , p . 25 . ( 6 ) OJ No L 131 , 27 . 5 . 1988 , p. 37 . No L 202 /40 Official Journal of the European Communities 27 . 7 . 88 4 . In Article 4(2), 'and processing undertakings' is replaced by 'and producers'. 5 . The following paragraph is added to Article 6 : 'Producers who sell their cereals in the form of the processed products referred to in Article 1 shall indicate in their accounts in particular the quantities of products sold and the quantities of basis cereals used to obtain the said products .'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1988 . For the Commission Frans ANDRIESSEN Vice-President